The defendant, in the court below, plead in abatement because there was a defective service of the writ. A demurrer to this plea was sustained. The defendant thereupon interposed an answer which in substance averred that all of the materials described in the bill of particulars were not furnished; that all of the services alleged to have been performed were not rendered; and that the work done was not performed in a workmanlike manner. The plaintiffs in their reply denied the truth of the matter contained in the defendant's answer. The court, as appears from the judgment-file, found all of the issues for the plaintiffs.
The appeal now before us questions the action of the court below in sustaining the demurrer to the plea in abatement, and in holding, from the facts found, that the work was performed in a workmanlike manner and that the plaintiffs were entitled to recover for the full amount of their claim. The assignment of error relating to the plea in abatement is not pursued in this court.
The judgment, by finding the issues for the plaintiffs, necessarily found that all of the materials described in the bill of particulars were furnished and that all of the services alleged to have been rendered were performed in a workmanlike manner. Practice Book (1908) p. 258, § 197.
The special finding of facts, although not so comprehensive as the finding of all the issues for the plaintiffs, contains nothing which is inconsistent therewith. The defendant does not claim that these conclusions of fact were not fully justified by the evidence. This being so, it follows that the conclusions of the trial court must stand. It also follows that the judgment complained of was the only one which would have been properly rendered.
   There is no error.